                                                                        Case 3:17-cv-05517-EMC Document 188 Filed 04/09/19 Page 1 of 5



                                                              1    LAEL D. ANDARA (SBN 215416)                       JEFFREY L. FAZIO (SBN 146043)
                                                                   MICHELLE G. TREVINO (SBN 315304)                  YI YAO (SBN 292563)
                                                              2    ROPERS, MAJESKI, KOHN & BENTLEY                   DEHENG LAW OFFICES, PC
                                                                   1001 Marshall Street, Suite 500                   7901 Stoneridge Drive, No. 208
                                                              3    Redwood City, CA 94063-2052                       Pleasanton, CA 94588
                                                                   Telephone: (650) 364-8200                         Telephone: (925) 399-5856
                                                              4    Facsimile: (650) 780-1685                         Facsimile: (925) 397-1976
                                                                   Email: lael.andara@rmkb.com                       Email: jfazio@dehengsv.com
                                                              5           michelle.trevino@rmkb.com                         yyao@dehengsv.com

                                                              6    Attorneys for Plaintiff                           Attorneys for Defendant
                                                                   SINCO TECHNOLOGIES PTE, LTD.                      MARK LIEW, CY NG, MUI LIANG
                                                              7                                                      TJOA, and XINGKE ELECTRONICS
                                                                                                                     (DONGGUAN) CO., LTD.
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                                                                  UNITED STATES DISTRICT COURT
                                                             10
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                                   SINCO TECHNOLOGIES PTE LTD.,                CASE NO. 3:17CV5517 EMC
                                                             13
                                                                                     Plaintiff,
                                                             14
                                                                   v.                                          STIPULATION AND [PROPOSED]
                                                             15                                                ORDER RE: IN-PERSON MEET AND
                                                                   SINCO ELECTRONICS (DONGGUAN)                CONFER OF APRIL 3, 2019
                                                             16    CO., LTD.; XINGKE ELECTRONICS               (WITH CLIENTS)
                                                                   (DONGGUAN) CO., LTD.; XINGKE
                                                             17    ELECTRONICS TECHNOLOGY CO.,
                                                                   LTD.; SINCOO ELECTRONICS                    Judge: Joseph C. Spero
                                                             18    TECHNOLOGY CO., LTD.; MUI LIANG
                                                                   TJOA (an individual); NG CHER YONG
                                                             19    AKA CY NG (an individual); and LIEW
                                                                   YEW SOON AKA MARK LIEW (an
                                                             20    individual),

                                                             21                      Defendants.

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                        JOINT LETTER THE RE MEET AND CONFER
                                                                  4820-5488-0147.1                                                            ON APRIL 3, 2019
                                                                      Case 3:17-cv-05517-EMC Document 188 Filed 04/09/19 Page 2 of 5



                                                              1              On April 3, 2019, at approximately 5:00 PM the parties counsel initiated a meet-and-

                                                              2    confer session, which was attended by SinCo’s Counsel, Lael Andara (paralegal Manali Shah)

                                                              3    and Defendants’ counsel, Jeffrey Fazio, Yi Yao, and Clay Zhu, in person at the office of Sinco’s

                                                              4    counsel: 1001 Marshall Street Redwood City, California. At approximately 6:00 PM the

                                                              5    corporate representatives of SinCo Technologies Pte Ltd.’s, (“SINCO”) Jonathan Chee (COO)

                                                              6    and Bryan Lim (CEO) along with Defendant Mui Liang Tjoa (CEO of Defendant Xingke

                                                              7    Electronics Technologies Co., Ltd. (“Xingke”) jointed the meeting. Pursuant to Judge Joseph C.

                                                              8    Spero’s Revised Civil Standing Order, the parties submit this Joint Letter Re the Meet and Confer

                                                              9    of April 3 , 2019, which memorializes their resolved and unresolved discovery dispute as to: (1)
Ropers Majeski Kohn & Bentley




                                                             10    Defendant CY NG's ("Mr. Ng") responses to Plaintiff SinCo Technologies PTE LTD.’s

                                                             11    (“SINCO”), Request for Production of Documents (“RFPD”) [Set One] served on April 12, 2018;
                                A Professional Corporation




                                                             12    (2) Defendant Xingke Electronics (Dongguan) Co., Ltd.’s (“XINGKE”) production in response to
                                      Redwood City




                                                             13    SINCO's RFPD Set one served on February 5, 2019, specifically as to compliance with the

                                                             14    Court’s January 9, 2019, Order Regarding Protocol For Discovery of Electronically Stored

                                                             15    Information in Civil Litigation; (3) XINGKE employee depositions [Eric Pang; Gouki Gao; Jerry

                                                             16    Darui; Quek Seow Eng; and Lim Chin Huan]; (4) Attorney’s fees as to SinCo’s Motion for

                                                             17    Sanctions (5) Defendant Mui Liang Tjoa’s (“Mr. Tjoa”) production in response to SINCO’s

                                                             18    RFPD Set One served on November 2, 2018, and (6). XINGKE responses to Interrogatories

                                                             19    Nos.1-8, 10-11, and 14-19.

                                                             20    ISSUES RESOLVED AND STIPULATIONS:

                                                             21          1. MR. NG’S RESPONSES TO SINCO’S RFPD (Served 4/12/2018)

                                                             22              On March 6, 2019 at 4:44 PM SINCO received an email from Mr. Ng’s Counsel

                                                             23    indicating that they had placed 1,811 pages of responsive information (NG2277-NG4088) in the

                                                             24    mail, which RMKB never received. Counsels for Mr. Ng agreed to provide the production set
                                                                   NG2277-NG4088 electronically. SinCo was provided said responsive information, represented to
                                                             25
                                                                   by Mr. Ng’s Counsel be files from the Dell computer on April 5, 2019.
                                                             26
                                                                             Mr. Ng’s Counsel stipulates to complete production and provide the balance of Mr. Ng’s
                                                             27
                                                                   responsive information on the Microsoft computer by no later than April 30, 2019. Further, Mr.
                                                             28
                                                                                                                               JOINT LETTER THE RE MEET AND CONFER
                                                                  4820-5488-0147.1                                                                   ON APRIL 3, 2019
                                                                      Case 3:17-cv-05517-EMC Document 188 Filed 04/09/19 Page 3 of 5



                                                              1    Ng’s Counsel stipulates to provide an index of Bates Numbers for the 335 documents identified

                                                              2    on the May 23, 2018, privilege log which provided specific details by date as to documents

                                                              3    previously withheld, by no later than April 30, 2019.

                                                              4          2. XINGKE'S RESPONSE TO SINCO’S RFPD (SERVED 2/5/2019)
                                                                             On April 1, 2019, SINCO received documents from Defendant ML Tjoa Bates stamped as
                                                              5
                                                                   ML16836-ML34142 stated as reproduction of ML0001-ML16835 and from Defendant XINGKE
                                                              6
                                                                   bate stamped as XL0001-XK24598. SINCO noticed and identified that the documents previously
                                                              7
                                                                   produced by Mr. Tjoa were being produced on behalf of XINGKE. Counsel for Defendants
                                                              8
                                                                   agreed that although some ESI is responsive to equests for production propounded on each
                                                              9
Ropers Majeski Kohn & Bentley




                                                                   Defendant, ESI will be produced only once unless the ESI is stored in more than one location,
                                                             10    such as on more than one individual Defendant’s laptops.
                                                             11              Counsels for Defendants stipulates to either remove the designation of Highly Confidential
                                A Professional Corporation




                                                             12    –Attorney’s Eyes Only ("AEO"), or articulate a basis for AEO designation for Chinese language
                                      Redwood City




                                                             13    documents XK16005 to XK16044; XK16057 to XK16189; and XK16926 to XK16934 and reproduce

                                                             14    those documents with correct designations by April 17, 2019.

                                                             15              Counsel for both parties stipulate that they would produce English translations of Chinese
                                                                   documents if, at the time of production they are in possession of said translations.
                                                             16
                                                                             On April 2, 2019, SinCo provide a list of documents that it requested to be re-designated
                                                             17
                                                                   to Confidential:
                                                             18
                                                                   XK0000097-XK0000124;         XK15939 to XK15954;         XK16488 to XK16492;           XK16249 to XK16321;
                                                             19
                                                                   XK0002947-XK0002952;         XK15955 to XK15972;         XK16566 to XK16567;           XK16326 to XK16368;
                                                             20
                                                                   XK0002957-XK0002959;         XK15973 to XK15985;         XK16939 to XK16950;           XK16372 to XK16455;
                                                             21
                                                                   XK00003010 to XK00003012;    XK15986 to XK16004;         XK16207 to XK16242;           XK16460 to XK16463;
                                                             22
                                                                   XK15851 to XK15862;          XK16045 to XK16056;         XK1827 to XK18562;            XK16537 to XK16542;
                                                             23
                                                                   XK15863 to XK15884;          XK16370 to XK16371;         XK16243 to XK16245;           XK16588 to XK16735;
                                                             24
                                                                   XK15885 to XK15894;          XK17133;                    XK16547 to XK16553;           XK16742 to XK16798;
                                                             25
                                                                   XK15895 to XK15906;          XK17137 to XK17154;         XK16737 to XK16741;           XK16828 to XK16924;
                                                             26
                                                                   XK15907 to XK15919;          XK24526 to XK24598;         XK17074;                      XK16935 to XK16938;
                                                             27
                                                                   XK15920 to XK15938;          XK24518 to XK24523;         XK17115 to XK17239;           XK16951 to XK16992;
                                                             28
                                                                                                                                    JOINT LETTER THE RE MEET AND CONFER
                                                                  4820-5488-0147.1                                                                        ON APRIL 3, 2019
                                                                      Case 3:17-cv-05517-EMC Document 188 Filed 04/09/19 Page 4 of 5



                                                              1    XK16995 to XK17073;         XK18439 to XK18467.        XK16248;                    XK18276;


                                                              2    XK17075 to XK17132;         XK18122;                   XK16456;                    XK18288;


                                                              3    XK17249 to XK17904;          XK18152 to XK18164;       XK16736;                    XK18485;


                                                              4    XK18217 to XK18235;         XK18260 to XK18272;        XK16925;                    XK24462;


                                                              5    XK18242 to XK18255;         XK18315 to XK18327;        XK17248;                    XK24468.


                                                              6    XK18368 to XK18432;         XK18341 to Xk18353;        XK17960;


                                                              7              Counsels for Defendants agreed that it would review the list and either change the

                                                              8    designation by April 19, 2019, as requested, or be prepared to further meet and confer on this

                                                              9    issue with SinCo on April 26, 2019.
Ropers Majeski Kohn & Bentley




                                                                         3. XINGKE’ EMPLOYEE DEPOSITIONS (REQUESTED 12/12/2018)
                                                             10
                                                                             The parties agreed to the Schedule set by the Court on April 1, 2019, that Defendants
                                                             11
                                A Professional Corporation




                                                                   shall produce the Employee Witnesses in Singapore for Deposition [ECF 178]:
                                                             12               a) Jerry Darui - May 27, 2019
                                      Redwood City




                                                             13               b) Quek Seow Eng - May 28, 2019
                                                                              c) Lim Chin Huan - May 29, 2019
                                                             14               d) Gouki Gao - May 30, 2019
                                                                              e) Eric Pang - May 31, 2019
                                                             15
                                                                             Employee witness Gouki Goa and Jerry Darui are citizens of China and Defendant Xingke
                                                             16
                                                                   will need to obtain travel VISAS, and that provided they can do so prior to the depositions they will
                                                             17    be made available for deposition. XINGKE will submit for said VISAS immediately and will advise
                                                             18    SinCo prior to May 15, 2019, if they learn that they cannot be obtained prior to May 30, 2019.
                                                             19          4. ATTORNEY'S FEES RE PLAINTIFF'S MOTION FOR SANCTIONS
                                                             20              On March 20, 2019, the Court issued an Order re attorney fees and costs incurred by
                                                             21    Plaintiff in making Motion for Sanctions against Defendant Mr. Tjoa and his counsel. [ECF 163]
                                                             22    The parties have agreed to a total of $9,750.00 as a compromise as to the amount of fees to be
                                                             23    paid for SinCo’s Motion, which will be paid to SinCo’s counsel on or before April 16, 2019, to
                                                             24    avoid the further consumption of time and judicial resources.
                                                             25          5. MR. TJOA'S RESPONSES TO SINCO'S INTERROGATORIES (SERVED 11/2/18)
                                                             26              Counsels for Mr. Tjoa agreed to supplement responses to SinCo's Request for
                                                             27    Interrogatories Nos. 4 and 6 on or before April 19, 2019.
                                                             28
                                                                                                                                 JOINT LETTER THE RE MEET AND CONFER
                                                                  4820-5488-0147.1                                                                     ON APRIL 3, 2019
                                                                      Case 3:17-cv-05517-EMC Document 188 Filed 04/09/19 Page 5 of 5



                                                              1    ISSUES YET TO BE RESOLVED:

                                                              2          6. XINGKE'S RESPONSES TO SINCO'S INTERROGATORIES (SERVED 2/5/19)

                                                              3              SINCO’S POSITION:

                                                              4              SinCo had requested a meet and confer as to Interrogatories Nos.1-8, 10-11, and 14-19 to

                                                              5    XINGKE on March 22, 2019, providing the specific issue for each. SinCo reiterated these

                                                              6    identical issues on April 2, 2019, in a letter to Defendants’ counsel. Counsel for XINGKE

                                                              7    declined to discuss SinCo's Interrogatories Nos.1-8, 10-11, and 14-19 to XINGKE, claiming they

                                                              8    had only been made aware of them on April 2, 2019, and they were not prepared to address them.

                                                              9              XINGKE’S POSITION
Ropers Majeski Kohn & Bentley




                                                             10              Xingke will review Sinco’s April 2, 2019 letter, and will provide a proper response to the

                                                             11    issues identified therein not later than April 22, 2019, and will continue the meet-and-confer
                                A Professional Corporation




                                                             12    process in an effort to resolve the differences between the parties.
                                      Redwood City




                                                             13
                                                                  Dated: April 8, 2019                                 ROPERS, MAJESKI, KOHN & BENTLEY
                                                             14

                                                             15
                                                                                                                       By: /s/ Lael Andara
                                                             16                                                           LAEL D. ANDARA
                                                                                                                          MICHELLE G. TREVINO
                                                             17
                                                                                                                             Attorneys for Plaintiff
                                                             18                                                              SINCO TECHNOLOGIES PTE LTD.
                                                             19    Dated: April 8, 2019                                DEHENG LAW OFFICES
                                                             20
                                                                                                                       By:    /s/ Jeffrey Fazio                                .
                                                             21                                                              JEFFREY L. FAZIO
                                                                                                                             KELIANG ZHU
                                                             22
                                                                                                                             Attorneys for Defendants
                                                             23                                                              MUI LIANG TJOA
                                                             24              IT IS ORDERED that the forgoing Agreement is approved.
                                                                                                                                            S DISTRICT
                                                                                                                                          TE
                                                             25                    9 2019
                                                                     Dated: April ___,                                                  TA
                                                                                                                                                       C
                                                                                                                                                              O
                                                                                                                                   S




                                                                                                                                                               U
                                                                                                                                  ED




                                                                                                                                                                RT




                                                                                                                                                                                   .
                                                                                                                              UNIT




                                                             26
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                                                       R NIA




                                                             27                                            Chief Magistrate               h C. Sp
                                                                                                                                                  ero
                                                                                                                              NO




                                                                                                                                 ge Josep
                                                                                                                                                                      FO




                                                                                                                                            Jud
                                                                                                                               RT




                                                                                                                                                                  LI




                                                                                                                                       ER
                                                                                                                                   H




                                                                                                                                                                  A




                                                             28                                                                             N
                                                                                                                                                D IS T IC T O
                                                                                                                                                              F
                                                                                                                                                                  C
                                                                                                                                                      R
                                                                                                                                       JOINT LETTER THE RE MEET AND CONFER
                                                                  4820-5488-0147.1                                                                           ON APRIL 3, 2019
